Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 8 and 9, the present invention from the present application discloses a server and processing in which “in a case where a first predetermined condition is satisfied, execute a first delivering process for delivering a new first consumable article to a user of the printer; and in a case where the first delivering process is executed, send an initialization instruction to the printer, wherein the initialization instruction is a command instructing the printer to initialize first count information, wherein the first count information is stored in the printer and related to a used amount of a first consumable article” which is allowable in combination with the other claimed limitations. 
As to claim 14, the present invention from the present application discloses a printer in which “in a case where a first delivering process is executed by the server, receive an initialization instruction instructing initialization of the first count information from the server, wherein in the server, the first delivering process for delivering a new first consumable article to a user of the printer is executed in a case where a first predetermined condition is satisfied; and in a case where the initialization instruction is received from the server, initialize the first count information in the memory” which is allowable in combination with the other claimed limitations. 
 Park (US P. No. 2017/0118574) and Nagasaki (US P. No. 2016/0292772), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Park (US P. No. 2017/0118574) discloses if the IoT device is a printer and the sensor senses that a toner is not sufficient, the processor may request the web server to provide a toner automatic ordering service, and request the user terminal device to provide a toner advertisement service.
Nagasaki (US P. No. 2016/0292772) discloses when the shipping server performs the delivery process, the consumable item ordered according to the order information is delivered to the delivery destination indicated by the delivery destination information associated with the unique information of the printer that has transmitted the order request. Thus, the consumable item ordered according to the order information is delivered to the user having the printer that has transmitted the order request.

Kanenitsu (US P. No. 2009/0310166) discloses storing identification information on a permitted recipient associated with a job issuer on the terminal; reading the identification information with respect to the permitted recipient from the terminal, and generating job information including identification information on the job issuer, the identification information with respect to the permitted recipient, and print data; and transmitting the job information to the server, the server receiving the job information and storing the job information, transmitting the job information stored by the server to the printer in response to a request made by the printer, the printer receiving the identification information with respect to the permitted recipient; the printer making a request of the server to transmit the job information including identification information on a permitted recipient, which matches the identification information with respect to the permitted recipient received by the printer; and executing a printing process based on the job information received and outputting printed material related thereto.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.


Sep. 29, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672